Opinion issued January 7, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00961-CV
                           ———————————
                 CHARLIE WILLIE JONES, JR., Appellant
                                        V.
                     CHRISTOHPER R. FUNK, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1064842


                         MEMORANDUM OPINION

      Appellant, Charlie Willie Jones, Jr., proceeding pro se, timely filed a notice

of appeal on November 17, 2015, from the order denying writ of re-entry, signed by

the trial court on November 17, 2015. See TEX. R. APP. P. 26.1. However, appellant

has neither paid the required filing fee nor established indigence for purposes of
appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§

51.207, 51.208, 51.941(a), 101.041(1) (West 2013), § 101.0411 (West Supp. 2015);

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015).

      After being notified by the Clerk of this Court on December 14, 2015, that

this appeal was subject to dismissal for failure to pay the filing fee, appellant filed a

“Request to Dismiss Appeal” on December 16, 2015, because “this is not a final

order.” TEX. R. APP. P. 5, 42.1(a)(1), 42.3. We construe this request as a motion to

dismiss on the ground that the order appealed from was not a final order. Also,

though there is no certificate of conference with the motion, this motion has been on

file with the Court for more than 10 days and no party has responded to the motion.

See id. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no

opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.




                                           2